Title: Baron von Thulemeier to John Adams, 9 April 1784
From: Thulemeier, Friedrich Wilhelm, Baron von
To: Adams, John


        
          Monsieur,
          a la Haye le 9. Avril 1784.
        
        J’ai l’honneur de Vous envoier ci joint en original le Projet du Traité de Commerce a conclure entre S. M. Prussienne et les Etats-Unis de l’Amerique, tel que le Roi vient de me l’envoier, Vous suppliant de me le faire passer de retour dès que Vous en aurés fait tirer Copie. Il me sera infinimint agreable de conduire de Conseil avec Vous, Monsieur, et a la Satisfaction reciproque de nos Maitres cette Negociation au bût desirable. Si Vous avés demain entre 7. h. et 8. du Soir un moment d’entretien a m’accorder, je m’empresserai a me rendre chés Vous pour apprendre Vôtre sentiment.
        Voici un liste, Monsieur, une designation des toiles de Silésie qui jusqu’a présent ont été le plûs recherchées pour Vos Compatriotes, si tant est cependant que le Negociant Silesien qui me l’a fournie ait été bien informé.
        J’ai l’honneur d’ètre avec la Considération la plûs distinguée / Monsieur, / Vôtre très humble et très obéissant Serviteur
        
          de Thulemeier
        
       
        ENCLOSURE
        
        Désignation des principaux articles des toiles de Silésie, qui ont été expédiés jusqu’ici aux Provinces Unies de l’Amérique Septentrionale par le Sieur Jean Godefroi Linckh, Négociant & Fabriquant à Hirschberg.
        1, hambrow Lawns.
        2, Lony Lawns.
        
        3, Pistol Lawns.
        4, Single Silesias.
        5, Tandem double Silesias.
        6, Tandem quadruple Silesias.
        7, Brown quadruple Silesias.
        8, Estopilles Unies.
        
       
        TRANSLATION
        
          Sir
          The Hague, 9 April 1784
        
        I have the honor of sending to you herewith the original of the draft treaty of commerce to be concluded between His Prussian Majesty and the United States of America, as the king just sent it to me, begging you to return it to me as soon as you have made a copy. It will be infinitely agreeable to work in consultation with you, sir, and to bring these negotiations to the desired end to the mutual satisfaction of our masters. If you have a moment tomorrow between seven and eight in the evening to grant me an interview, I will hasten to your residence to learn your opinion.
        Here is a list, sir, designating the Silesian linens which until now have been most in demand by your countrymen, if the Silesian merchant who provided it to me is well informed.
        I have the honor of being with the greatest consideration, sir, your very humble and very obedient servant
        
          de Thulemeier
        
       
        ENCLOSURE
        A list of the principal articles of Silesian linens that until now have been shipped to the United Provinces of North America by Mr. Jean Godefroi Linckh, merchant and manufacturer at Hirschberg
        
        1. Hamburg lawns
        2. Long lawns
        3. Pistol lawns
        4. Single Silesias
        5. Tandem double Silesias
        6. Tandem quadruple Silesias
        7. Brown quadruple Silesias
        8. Plain estopilles
        
      